Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 20, 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant provides a negative limitation in claims 16 and 21. Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).  Applicant does not specifically provide for the lack of features in claims 16 and 21 and therefore the above rejection must be applied by the Office. Similar to the above in claim 20, Applicant has failed to specifically provide that only the features are tangent and the claim 20 is subject to the same rejection above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 18-20, 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the notches”.  There is insufficient antecedent basis for this limitation in the claim.
In claim 18, Applicant provides “wherein the upper surface of the base configured to be tangent to a vertical from a table or other support surface in use.”  Applicant has failed to make clear Applicant’s intent in the above as Applicant has failed to include a verb in the above sentence.
In claim 18, Applicant provides “wherein the upper surface and lower surface of the base configured to be tangent to a vertical from a table or other support surface in use.”  Applicant has failed to make clear Applicant’s intent in the above as Applicant has failed to include a verb in the above sentence.
In claim 22, Applicant provides “a second notch formed in the wall and substantially aligned with the space gap, wherein the notch provides a further auxiliary manner for vision impaired users to indicate the position of the space gap.”  Applicant has failed to provide a first notch in combination and therefore Applicant has failed to make clear Applicant’s intent.
In claim 23, Applicant provides “which is made of ceramic or porcelain.” Applicant has failed to make clear as to what element Applicant intends to refer to.
In claim 24, Applicant provides “which is made of stainless steel.” Applicant has failed to make clear as to what element Applicant intends to refer to.
In claim 25, Applicant provides “comprising plastic and/or paper..” Applicant has failed to make clear as to what element Applicant intends to refer to.
In claims 26 and 27, Applicant provides “The partitioned tableware of claim 1, The partitioned tableware of claim 1” of which Applicant fails to make clear as to what Applicant intends by the above, as the use of multiple capitalized words.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 17-20, 22, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapaz (5176282).
The Office notes the 112 rejections above. Nevertheless:
Rapaz discloses:
1. A partitioned tableware (figs 1-6) comprising: a base (adjacent 12, 15) with an upper surface and a lower surface (surface internal and surface external); a wall extending from the base with a lower edge and an upper edge, the lower edge is tangent to the base (portion of 14 that manly extends upwardly with edge at bottom and edge at top of 14); a lip extending radially outwardly from the wall (portion that extends from wall such as outward from wall in figs 1, 2); and a first partitioning member and a second partitioning member (portion of 18 with 20 that aligns with 16 in fig 2), both extending from the base (as in figs 1, 2), wherein the first partitioning member and the second partitioning member are aligned to form a space gap between them (gap with 20 that aligns with 16 in fig 2), the first partitioning member wherein the first partitioning member has an upper edge (top portion of member), a lower edge (bottom portion of member from base to gap), a first edge and a second edge (any other edges of the member such on sides), wherein the second partitioning member has an upper edge(top portion of member), a lower edge (bottom portion of member from base to gap), a first edge and a second edge (any other edges of the member such on sides), wherein the first partitioning member and the second partitioning member are collinearly aligned (as in fig 2 perspective) and each extends from the base to the upper edge (as in fig 1) wherein the space gap runs from the upper edges of the first and second partitioning members to the lower edges of the first and second partitioning members (as in fig 1), wherein the space gap is configured to receive a cutting edge of a knife or a chopping utensil (capable of performing the above intended use), and wherein the second edge of the second partitioning member is tangential to a central axis passing through a center of the base in a perpendicular direction to the upper surface of the base (the Office notes that such as axis as imaginary line such as perpendicular to the flat portion/second edge that face 16).

2. The partitioned tableware of claim 1, further a first notch formed in the wall and substantially aligned with the space gap, wherein the notches provide auxiliary means for vision impaired users to indicate a position of the space gap (adjacent 16 capable of performing the above intended use).

3. The partitioned tableware of claim 1, further comprising a lip configured to provide a support surface suitable for holding a cutlery set when such set is not in use (capable of performing the above intended use, such as providing a resting surface for the above items).

8. The partitioned tableware of claim 1, wherein the first partitioning member, second partitioning member, and the wall are configured to provide support surfaces to cut and scoop food items against (capable of performing the above intended use, such as aligning items with the above required elements).

9. The partitioned tableware of claim 1, wherein dimensions of the space gap are configured to allow a cutting edge of a knife or chopping utensil to pass through such gap (capable of performing the above intended use).

Claim 17 The partitioned tableware of claim 1, wherein the first and/or second partitioning member has a rectangular or trapezoidal cross-sectional shape (shape in fig 1 is trapezoidal).

Claim 18 The partitioned tableware of claim 1, wherein the upper surface of the base configured to be tangent to a vertical from a table or other support surface in use (capable of performing the above intended use, such as if the user positions the device to be tangent to other support surfaces).

Claim 19 The partitioned tableware of claim 1, wherein the upper surface and lower surface of the base configured to be tangent to a vertical from a table or other support surface in use  (capable of performing the above intended use, such as if the user positions the device to be tangent to other support surfaces).

Claim 20 The partitioned tableware of claim 1, wherein only the first and second partitioning members and the wall are tangential to the upper surface of the base (insamuch as Applicant discloses the above, the prior art also discloses the above as in fig 1 where the features are tangent).

Claim 22 The partitioned tableware of claim 1, further comprising: a second notch formed in the wall and substantially aligned with the space gap, wherein the notch provides a further auxiliary manner for vision impaired users to indicate the position of the space gap (portion adjacent 16).

Claim 26 The partitioned tableware of claim 1, The partitioned tableware of claim 1, wherein the lower edges of the first and/or second partitioning members directly contact the upper surface of the base (the lower edge extends to the upper surface of the base and therefore are in direct contact).

Claim 27, The partitioned tableware of claim 1, The partitioned tableware of claim 1, wherein all of the upper edges of the partitioning members are parallel to each other (the claims provide two partitioning member of which both have parallel upper edges).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaz as applied to claim 1 above, and further in view of Luck (2094257).
Rapaz discloses the claimed invention above with the exception of the following which is disclosed by Luck: protrusion (capable of performing intended use, such as supporting cutlery at element 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rapaz in view of Luck (by providing a protruding element at the upper edge of the wall) in order to provide a support for the items to be used with the device such as cutlery in order to control the movement such that the user is not hurt in the intended processes.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaz as applied to claim 1 above, and further in view of Gore (5580037).
Rapaz discloses the claimed invention above with the exception of the following which is disclosed by Luck: slip off member (40).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rapaz in view of Gore (by providing non-slipping material to any lower surface of the device) in order to prevent undesired movement in order to further protect the user from damage.

Claim(s) 16, 21, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaz.
The Office notes the 112 rejections above. Nevertheless:
16, 21: With respect to only having two members and one gap, the Office notes that it would have been obvious to one of ordinary skill in the art to omit an element of (such as undesired features such a members and gaps) because omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
23-25:  The prior art does not appear to disclose a specific material and may or may not use ceramic, porcelain, steel, plastic, and/or paper.  Regardless, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. Applicant states that the prior art does not disclose the new tangential to a central axis limitation.  The Office notes that the prior art provides an imaginary line such as perpendicular to the flat portion/second edge that face 16.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., symmetrical tableware, form a chord, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant states the prior art does not disclose direct contact between lower edge and base (the lower edge extends to the upper surface of the base and therefore are in direct contact).  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains the rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735